Citation Nr: 1718676	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  15-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), personality disorder, major depression, anxiety disorder, psychosis, and schizophrenia.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2014 and August 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2017, the Veteran testified at a video conference Board hearing at the RO before the undersigned Veterans Law Judge.

Although the Veteran initially filed a claim for entitlement to service connection for depression and anxiety, the issue has been recharacterized as service connection for an acquired psychiatric disorder, to include PTSD, personality disorder, major depression, anxiety disorder, psychosis, and schizophrenia, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

A March 2016 rating decision denied service connection for erectile dysfunction.  The Veteran filed a timely notice of disagreement regarding the decision, but he has not been issued a statement of the case regarding the issue on appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Acquired Psychiatric Disorder

The Veteran contends that he has an acquired psychiatric disorder that is related to service.  He has described an incident during basic training when a rifle was pointed towards his head by a fellow recruit while on the rifle range.  He stated that he did not report this incident for fear of retaliation in the barracks at the time. 

Service treatment records show a normal psychiatric clinical evaluation upon a June 1969 pre-induction report of medical examination.  An October 1970 psychiatric evaluation shows that the Veteran was diagnosed with a "personality disorder, chronic, moderately severe, manifested by resentment towards authority, with no apparent reason, and with sociopathic tendencies."  In a November 1970 memo entitled "Separation Under AR 635-212 (Unsuitability)," it was noted that the Veteran had approximately 53 days bad time due to AWOL and confinement.  His October 1970 psychiatric diagnosis was also noted.  The Veteran's military personnel records reflect that he was recommended for separation after being diagnosed with personality disorder.  His DD-214 shows that his character of service was listed as under honorable conditions.

Post-service VA treatment records show that the Veteran enrolled in the VA health care system in May 2000.  VA treatment records reflect diagnoses of psychosis, anxiety disorder, chronic PTSD, and recurrent major depression in partial remission.  Additionally, a February 2017 VA treatment record notes the Veteran as having a "history of depression, schizophrenia chronic paranoid type (auditory hallucinations/delusions), and PTSD (fire range incident in the military)."   

The Veteran has submitted his own lay statements and those of others who have attested to his reported in-service incident and a decline in his mental health.  He also submitted a February 2016 letter, by Dr. J. A. M.-S., who opined that it is at least as likely as not that "the Veteran's personality disorder, which was acquired, was aggravated and initial appearance of it occurred after he entered the military."

The Veteran has not been afforded a VA examination for his claimed acquired psychiatric disorder.  The Board finds that the evidence of record is sufficient to warrant a VA examination.  Accordingly, the Veteran must be provided a VA examination in order that a medical opinion may be obtained regarding whether the Veteran has a current acquired psychiatric disorder that is a result of his active duty service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also on remand, any ongoing and VA treatment records should be obtained.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, it does not appear that the Veteran was given a VCAA letter respecting his psychiatric disorder after receipt of his claim in April 2015.  In order to cure this notice deficiency, the Veteran should be provided with relevant VCAA notice respecting his acquired psychiatric disorder claim on remand.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Bilateral Hearing Loss

Service treatment records reflect that the Veteran's June 1969 pre-induction report of medical examination noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
NR
5
LEFT
5
0
0
NR
5



The Veteran's September 1970 report of medical examination for release from active duty noted the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
NR
10
LEFT
10
10
10
NR
10

The Veteran was recently afforded a VA examination in August 2014.  The Veteran reported noise exposure to cannon fire noise without the use of hearing protection during his military service.  He denied occupational noise exposure and recreational noise exposure after military service.  The audiometric findings revealed bilateral hearing loss for VA purposes.  38 C.F.R. §3.385.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not related to service because the Veteran's hearing was found to be within normal limits bilaterally at the time of separation and there was no significant auditory threshold shifts noted during the Veteran's military service.  However, the Board finds that an additional medical opinion is needed.  

Initially, the Board notes that normal hearing at separation is not fatal to a claim of service connection for hearing loss.  See, Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Furthermore, the Board finds that the August 2014 medical opinion requires clarification.  In this regard, the examiner opined that the Veteran's now service-connected tinnitus was at least as likely as not a symptom of the Veteran's hearing loss and was also at least as likely as not related to service.  However, the examiner determined that the Veteran's bilateral hearing loss itself was not at least as likely a result of service.  Therefore, the Board finds it helpful if the examiner could explain how the Veteran's hearing loss was not related to service when a symptom of his hearing loss was related to service.  Further, the examiner did not attribute the hearing loss to any other cause nor explain why the shifts noted in the entrance and discharge examinations would not be significant.  Therefore, the Board finds that an additional medical opinion is needed.

Erectile Dysfunction

As noted in the introduction, the Veteran filed a timely notice of disagreement regarding the March 2016 rating decision that denied service connection for erectile dysfunction, which puts the issue in appellate status.  He has not been issued a statement of the case after the submission of his notice of disagreement.  The Board is required to remand this issue for the issuance of a statement of the case.  See Manlincon, supra; 38 C.F.R. § 19.9 (c).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran appropriate VCAA notice with respect to his claim of service connection for an acquired psychiatric disorder, to include PTSD, major depression, psychosis, personality disorder, anxiety disorder, schizophrenia.

2. Obtain any relevant and outstanding VA treatment records from the Houston VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2016 and associate those documents with the claims file.

3. Issue a statement of the case regarding the issue of entitlement to service connection for erectile dysfunction.

4. Schedule the Veteran for a VA examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD, major depression, psychosis, anxiety disorder, schizophrenia, or any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disability found at any time during the course of the appeal (to include PTSD, major depression, psychosis, anxiety disorder, schizophrenia, etc.).

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity. 

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder either commenced during or is otherwise etiologically related to the Veteran's period of service.  

The examiner must specifically acknowledge and discuss the Veteran's diagnosis of personality disorder during service.  Please note that a personality disorder is not eligible for service connection.  However, if a personality disorder is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as note that any event in service resulted in an acquired psychiatric disorder superimposed on the personality disorder.

With respect to any psychosis that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not such psychosis manifested in service or within one year of the Veteran's separation from service. 

A comprehensive rationale must be furnished for all opinions expressed.  

5. Refer the Veteran's claims file to the August 2014 VA examiner, or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current bilateral hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements submitted by the Veteran.

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

It should also be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.

The examiner should specifically address the August 2014 VA examination report and attempt to explain the opinion contained therein that tinnitus, as a symptom of the Veteran's hearing loss, was related to service while the hearing loss was not. 

A comprehensive rationale must be furnished for all opinions expressed.  

6. Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





